Citation Nr: 1505992	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  08-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active military service from November 1979 to March 1988.

This matter is on appeal from a January 2008 decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In February 2008, the Veteran testified at hearing before a Decision Review Officer (DRO).  A copy of the transcript of this hearing is associated with the claims folder.

In January 2012, the Board affirmed the January 2008 RO decision to reduce the rating assigned for the Veteran's left knee disability from 40 to 10 percent.  However, the issue of entitlement to a disability rating in excess of 10 percent for left knee disability was remanded for further evidentiary development.

In December 2013, the Board denied the Veteran's claim of entitlement to a rating higher than 10 percent for DJD of the left knee.  The Veteran appealed the Board's 2013 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a September 2014 Order, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the 2013 Board's decision to the extent that it denied entitlement to a rating higher than 10 percent, reasoning that the Board's assessment of medical evidence regarding a possible meniscus tear to the left knee was deficient.  

In December 2014, the Board received additional evidence along with a waiver of initial RO consideration.  Among the items received is evidence which raises the issue of unemployability; specifically, a VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, and a private Vocational Assessment dated in November 2014.  The Veteran's request for a TDIU is considered part and parcel of the increased rating claim for the left knee disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the TDIU request has been added to the appeal as reflected on the title page of this decision.

The Veteran, through his representative, raised the issue of entitlement to a separate 10 percent rating for meniscectomy of the right knee under Diagnostic Code 5259, effective from May 1989.  See December 2013 Informal Hearing Presentation.   He also raised the issue of entitlement to service connection for left knee amputation.  In the December 2013 decision, the Board referred these issues raised by the record for further development, and the Court did not disturb those referred issues.  It appears that the RO has initiated development of these issues.  See January 2014 deferred rating decision and March 2014 VCAA notice letter.  At any rate, the Board does not have jurisdiction of those issues, therefore they are again REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is productive of x-ray evidence of DJD, pain, and some limitation of motion, but it does not result in flexion limited to 45 degrees, extension limited to 10 degrees, or recurrent subluxation or lateral instability.  However, the Veteran's functional loss due to flare-ups equates to flexion limited to 30 degrees or extension limited to 15 degrees.

2.  In addition to the x-ray evidence of DJD, his service-connected left knee disability is productive of a meniscal tear with pain and swelling, which more nearly approximates a meniscal dislocation with frequent episodes of locking and effusion into the joint.

3.  The Veteran's service-connected right and left knee disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment. 






CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for DJD of the left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4 .3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2014).

2.  The criteria for a separate 10 percent rating, but no higher, for symptomatic left knee meniscal tear are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DC 5258 (2014).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

In this decision, the Board grants a separate rating for meniscal tear of the left knee and entitlement to a TDIU, which represents a complete grant of those benefits sought on appeal.  

With respect to the increased rating claim for DJD of the left knee, the Veteran was notified via letter dated in September 2005 of the criteria for establishing entitlement to an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  No further development is required regarding the duty to notify.  Indeed, the Veteran's attorney waived any VCAA notice errors.  See December 2014 correspondence.

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service treatment records and VA medical records, to include October 2007 and April 2012 eamiantion reports.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  Moreover, the Board finds the examinations adequate to rate the Veteran, particularly given the Veteran's lay evidence of flare-ups and functional loss as noted by the examiners.  

As noted in the Introduction, the Veteran was provided with a DRO hearing in February 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2014) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The DRO elicited testimony regarding the severity of the left knee disability.  The Veteran's testimony also triggered the Board's decision to remand the matter to obtain the above-referenced VA treatment records and April 2012 VA "DBQ" examination.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the DRO hearing.

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.   Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.


III.  Claim for a Higher Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.   See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002). 

However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that his left knee disability is more severe than what is reflected by the currently assigned 10 percent disability rating for DJD, which is rated under DC 5261-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

DC 5010 instructs that traumatic arthritis is to be evaluated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is no compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

DC 5261 provides that limitation of extension of the knee to 10 degrees warrants a 10 percent rating, limitation to 15 degrees warrants a 20 percent rating and limitation to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

DC 5260 provides that limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrant a 30 percent rating.  38 C.F.R. § 4.71a.  

Standard motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.

Separate ratings may also be assigned for a knee disability under Diagnostic Codes 5257 (knee, other impairment) or 5258-5259 (cartilage impairments), and 5010 (for arthritis due to trauma), where there is x-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Under DC 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case is to be rated 10 percent rating disabling.  A moderate case is to be rated 20 percent disabling.  A severe case is to be rated 30 percent disabling.  38 C.F.R. § 4.71a.

Under DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under DC 5259, a 10 percent rating is warranted for removal of symptomatic semilunar cartilage. A 10 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a.

Turning to the merits of the claim, on VA joints examination in October 2007, the Veteran presented with a history of a right knee medical meniscectomy in 1981 and complaints of left knee pain rated from 4 to 7 out of 10 on the pain scale.  He had pain over the medial aspect of the joint line and periodic swelling, but no giving out.  He did not use a cane or brace on the left knee.  Examination of the left knee indicated normal configuration with no signs of effusion or focalized pain or crepitus over the left knee.  Range of motion testing was from zero to 115 degrees.   
After three repetitive motions, there was no additional loss of motion or pain.  McMurray's, Lachmann's, and anterior drawer tests were negative.  There were no signs of medial or lateral collateral instability.  Muscle strength was normal as were distal pulses and reflexes.  X-rays revealed evidence of degenerative changes.  The impression was bilateral knee osteoarthritis. 

Handwritten notes submitted by the Veteran dated from January 2008 to February 2008 reflect complaints of left knee swelling, cracking, stiffness, and pain rated from 6 to 10 out of 10 on the pain scale; difficulty with prolonged walking and driving; and difficult exiting a car.

In February 2008, the Veteran testified that he had some left knee pain treated with 
pain medication rated a 6 to 8 out of 10 on the pain scale.  He testified that he had left knee buckling, snapping, clicking, grinding, instability, problems flexing the knee, flare-ups, swelling, problems ambulating stairs and with prolonged walking, and loss of motion.

VA treatment records include a February 2009 X-ray examination of the left knee which showed minimal narrowing of the medial compartment and a diagnosis of arthritis.  See also, radiology report dated January 2010 from Madison Community Hospital.

In January 2010, he ultimately underwent an amputation of the left lower extremity which the medical evidence indicates was a result of uncontrolled diabetes mellitus. 

A private March 2010 MRI of the left knee showed large osteophytes involving the patella. The patellofemoral joint space was preserved and symmetric to the left side. There were patellar osteophytes as well as evidence of vascular calcification and some slight narrowing of the medial joint space.  No fracture or dislocation was demonstrated. The impression was osteophyte formation involving the patella.

The Veteran underwent a VA knee and lower leg conditions examination in April 2012.  Reference was made to him having an amputation that was approximately 20 centimeters below the left knee.  On range of motion testing of the left knee, extension was normal and flexion was to 120 degrees with no objective evidence of painful motion.  Repetitive use testing did not result in any additional loss of motion of the left knee.   The examiner noted less movement than normal in both knees after repetitive use testing despite the fact that the range of motion results remained the same.  Muscle strength testing and joint stability were normal without evidence of a history of recurrent patellar subluxation/dislocation.  

X-rays of the left knee show continued evidence of degenerative or traumatic arthritis.  There was no evidence of patellar subluxation.  While the Veteran had not been employed for two years, the examiner opined that the left knee disability did not impact his ability to work.

Based on the evidence of record, and for the reasons set forth below, the Board finds that a rating of 20 percent for DJD of the left knee is warranted.   

As noted above, a 10 percent disability rating is warranted under DCs 5260 and 5261 for limitation of flexion of the knee to 45 degrees and limitation of extension of the knee to 10 degrees.  The medical evidence in this case shows that the Veteran's left knee range of motion is from zero to 115 degrees or greater, which does not even meet the criteria for a compensable rating based on limitation of motion.  Accordingly, the criteria for a rating higher than 20 percent for DJD of the left knee are not met under DCs 5260 or 5261.  

In addition, because the currently assigned 10 percent under DC 5261 is predicated upon limitation of motion, he is not entitled to a higher rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.

There was no additional limitation of motion following repetitive-use testing on examination in October 2007 and April 2012.  However, during the 2012 examination, the Veteran did report knee pain rated 4 out of 10 on the pain scale and from 7 to 8 out of 10 during flare-ups and with prolonged standing, walking, and sitting.  As indicated, the Veteran has noncompensable limitation of left knee motion.  However, the Board finds that the Veteran's complaints of pain and functional loss rise to the level of a 20 percent disability rating for DJD.  

Moreover, as there is no evidence of ankylosis of the left knee, DC 5256 is inapplicable in this case.  38 C.F.R. § 4.71a, DC 5256.  Indeed, the Veteran has displayed an ability to flex and extend the left knee as noted above.

The VA General Counsel has held that the Veteran may be assigned separate ratings for arthritis with limitation of motion under DC 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A rating under Diagnostic Code 5257 for knee impairment with recurrent subluxation or lateral instability is also not warranted based on the evidence of record.   See 38 C.F.R. § 4.71a, DC 5257.  While the Veteran has reported that his left knee would give way, the October 2007 VA examination was negative for signs of medial or lateral collateral instability, and on April 2012 VA examination, joint stability was normal.  As the Board finds the medical evidence more probative as to this question than the Veteran's lay statements, it finds no indication of recurrent subluxation or lateral instability of the left knee.  See King and Guerrieri, infra.  Thus, a separate rating under DC 5257 is not warranted.

Nonetheless, the Board notes that the physician who reviewed the March 2010 MRI of the left knee stated that "[t]his study is not tailored for detailed evaluation of the knee.  There does, however, appear to be linear signal within the medial meniscus, series 10 image 13, favored to represent a meniscal body tear."  The physician's impression was, inter alia, "[p]ossible medial meniscal body tear [of the left knee]."  

Although the physician references only a possible tear, with resolution of all doubt in the Veteran's favor, coupled with the linear signal shown within the medial meniscus, the Board finds that the Veteran has a meniscal tear in the left knee.

The left knee meniscal tear is most appropriately considered under DCs 5258 or 5259 as they address symptomatic cartilage disabilities.  The rating criteria differ only in that DC 5258 assigns a 10 percent rating for symptomatic semilunar cartilage which is dislocated, and DC 5259 assigns a 10 percent rating is assigned for surgical removal of a semilunar cartilage that is symptomatic. 

Although the Veteran has undergone right knee meniscectomies and a below the left knee amputation, there is no indication that he has had surgery for removal of semilunar cartilage in his left knee.  Therefore DC 5259 is not for application.  Nonetheless, in consideration of the MRI finding of meniscal tear, along with the Veteran's pain and swelling, the Board finds that a separate 10 percent rating is warranted under DC 5258.  A 10 percent rating is the only rating available under such code.  The Board further notes that evidence of meniscal abnormality is not shown to be related to the diagnosis of DJD, and are not symptoms contemplated under DCs 5003, 5010, 5260, or 5261. 

The Board also considered the applicability of DC 5262 (impairment of the tibia and fibula) and DC 5263 (genu recurvatum), but finds that they are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a.

In addition to the medical evidence of record, the Board considered the Veteran's statements in support of his claim.  In this regard, he, as a layperson, is competent to report on factual matters of which he has first-hand knowledge, e.g. left knee pain and swelling.   See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).   Furthermore, the Board finds the objective medical findings should be accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above-determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).

In this case, there has been no showing that the Veteran's disability picture of his left knee could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms of left knee DJD and meniscal abnormality during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


IV.  TDIU 

The Veteran maintains that his service-connected disabilities prevent his from following and maintaining gainful employment.  On his September 2014 TDIU application, he indicated that he last work full-time and became too disabled to work in 2004.  He also reported having completed two years of college.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, service connection is in effect for DJD of the left knee (10 percent) and DJD of the right knee with medial meniscectomy (40%); for a combined rating of 50 percent from April 1, 2008.  Additionally, as reflected above, the Board granted a separate 10 percent rating for a meniscal tear in the left knee and adding this rating would still not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  However, the Board observes that the bilateral factor must also be computed into the combined rating.  

At any rate, whether or not the Veteran meets the minimum schedular percentage requirements for a TDIU, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  
Accordingly, this contention is rejected."  Id. at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

After having reviewed the complete record, the Board finds that the criteria for a TDIU on an extraschedular basis are met.  Notably, a November 2014 vocational assessment authored by E.J.C., M.A., Certified Disability Management Specialist (CDMS), Vocational Consultant, was recently associated with the claims file.  After reviewing the claims file, E.J.C. concluded that the Veteran's service-connected right and left knee disabilities have resulted in his inability to secure or follow a substantially gainful occupation since leaving work in 2004.  In support of this conclusion, E.J.C. referenced the following records, which are dated within the time frame that the Veteran approached leaving the work force:  a September 2000 record in which the Veteran was having difficulty standing and bending; a July 2004 record in which the Veteran cited having bilateral knee pain and stiffness; and an October 2005 record in which he was cited to have had difficulty walking/being on his feet.  E.J.C. noted that there are no occupations which can accommodate the inability to sit or be on one's feet for extended periods of time.  He further stated that the lack of ambulation precluded the Veteran from doing any occupations at the light level (which involves standing/walking up to six hours a day and being unable to sit for longer than short periods excludes sedentary work).  E.J.C. concluded that the Veteran had no access to alternative occupations at any exertion level.  He noted that the Veteran's records document his functional impairment in occupational and personal situations since at least August 2005, although for that last year it appeared he was working part time and seasonal.  In addition, E.J.C. indicated that the Veteran's ability work full-time ended approximately one year prior to his knee surgery in August 2005.  E.J.C. concluded with a reasonable degree of vocational certainty that the Veteran's service-connected right and left knee disabilities have resulted in his inability to secure or follow a substantially gainful occupation since leaving work in 2004. 

The Board finds this vocational assessment highly persuasive and probative as it is authored by a certified disability specialist and vocational consultant who outlines the Veteran's medical and vocational history and cites to particular evidence.  It is clear that the Veteran's service-connected bilateral knee disabilities preclude all types of employment.  On this basis, the Board finds that a TDIU is warranted.  














ORDER
 
A disability rating of 20 percent for DJD of the left knee is granted subject to the law and regulations governing payment of monetary benefits.

A separate 10 percent disability rating for left knee meniscal tear is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


